Case: 1:19-cv-00680-SJD-KLL Doc #: 35 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 318

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Atrium Medical Center,
Plaintiff(s),
Case Number: 1:19cv680

VS.
Judge Susan J. Dlott
United Healthcare Services, Inc.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on September 10, 2020 (Doc. 34), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired September 24, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, United’s motion to dismiss (Doc. 21) is GRANTED and Count One of the

amended complaint against United is DISMISSED with prejudice.

IT IS SO ORDERED.

‘ourt

 
  

 

Judge Susan J. Dlott
United States District
